The opinion of the court was delivered by
Poland, J.
Admitting that the defendants are well grounded in their claim, that the defendant Kimball, as overseer of Victory, had the right, as against the plaintiff, to take the boy for the purpose of binding him out as an apprentice, it may well be doubted, whether that gave him a legal right to forcibly enter the plaintiff’s house for the purpose of getting the boy into his possession. But this question has not been argued, and need not necessarily be determined, in order to decide the case. By the exceptions it appears, that the case, in the court below, was tried entirely upon the question, as to who had the legal right to the custody of the boy; and the case here has been placed upon the same ground. On examination of the facts proved at the trial, we are all agreed, that the plaintiff was *579legally entitled to the custody of the boy, and that the county court took the correct view of the case.
The vote of the town of Victory, at their March meeting in 1847, and the plaintiff’s bid under it and the acceptance thereof by the town we consider as amounting to a contract between the plaintiff and the town of Victory, that the plaintiff should keep the boy a year, that he was entitled to the custody and control of him, and was entitled to his earnings, if he was able to perform service of any value to him. From the very nature and object of ail such contracts these conditions are implied ; and in the present case, from the very small compensation the plaintiff was to receive, it is evident, that he contemplated some other object than mere pecuniary advantage by the board of the boy.
The facts disclosed show the boy to be a fixed and permanent charge upon the town; and by the statute the town had the right to make such a bargain for his yearly support, as they did make with the plaintiff, which they and the plaintiff would be bound to perform.
It is however urged, that the statute invests overseers of the poor with a superior and controlling authority over paupers, (especially as to binding out minors as apprentices,) paramount to the right the town itself, or of any person, who has made a contract with the town for keeping or supporting such a pauper. This doctrine, upon its face, wears a somewhat singular appearance. The overseer is mere agent, or servant, of the inhabitants of the town, appointed by them to perform for them, and on their behalf, duties imposed upon them by statute; and to hold that his powers are superior to those his creators would be at least novel. But. the statute itself furnishes a full answer to this objection. The second section of ter sixteen"of tlie Revised Statutes; 'prescribing ' the'dlilies of overseers of the poor, provides, that the overseers shall see that poor and indigent persons shall be- suitably relieved, &c., either in the poor house provided by the town, or in such other manner, as the town shall direct, or otherwise, at the discretion of said overseers, &c. From this section it is clear, that the overseer’s discretion is only to exercised in the absence of any action, or direction, in the premises by the town itself.
It is claimed, however, that the defendants had the assent and permission of the father of the boy, to take him away from the *580plaintiff for the purpose of binding him out, and that this gave them a legal right so to do. It appears, that the father had never furnished any support for the boy whatever, but had always left him to the charity of his other relatives, and of the town, for a support, and that at the very time in question he was wholly destitute of a home, or means of support, for himself, and much less of any ability to provide for the boy. It is not now necessary to enter into any discussion in relation to the rights of a parent, in the cases puf by the defendants’ counsel, where a man from a state of poverty and inability to furnish support for himself and family, and where the aid of the town is received, by some stroke of good fortune is suddenly raised to a state of affluence, — nor as to what effect such an unexpected change of circumstances would have upon contracts already entered into by towns for the support of such persons as paupers. We apprehend, however, that but little difficulty will be practically experienced in cases of this character, by a rigid and unyielding exaction of the fulfilment of such contracts.
In the present case no such change had taken place. The town of Victory for years had been obliged to assume what .would have been the father’s legal duty towards this boy, if he had possessed the ability, or dispqsition, to support him. In such a state of things the town had made a permanent contract for the boy’s keeping, and the same state of facts still existed. It seems very clear to us, that the father could not come forward and claim to exercise the rights of a parent and natural guardian, and control and direct as to the custody and disposition of the boy, until he was also prepared to assume the obligations and liabilities of the same relation, and furnish thg.ffieans of support. If the doctrine be true, that a pauper parent may^í^pieasm'e ássúNe td interfere with and break"úp af,^ contract, which the town may have made for ... support of his pauper children, by virtue of his paternal right and-authority, the burden and difficulty of supporting the poor will soon become much greater, than it ever has -been. ¿But .we find no warrant in our statute, or in any general principle of law, for such a .claim ; and it appears to us wholly unsupported by any.sqund .sense, ,qr ¡reason. These views of the rights and duties of .the parent seem -to ,be fully supported by the case of Warner v. Swett et al., 7 Vt. 446.
Judgment affirmed.